Case 1:21-cv-01060-UNA Document 1-6 Filed 07/23/21 Page 1 of 11 PageID #: 197


                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

    In re:                                                    Chapter 11

    ASHINC CORPORATION, et al.1,                              Bankruptcy Case No. 12-11564 (CSS)

             Debtors.                                         (Jointly Administered)



    CATHERINE E. YOUNGMAN, LITIGATION
    TRUSTEE FOR ASHINC CORPORATION, ET.
    AL., AS SUCCESSOR TO THE OFFICIAL
    COMMITTEE OF UNSECURED CREDITORS
    OF ASHINC CORPORATION, AND ITS
    AFFILIATED DEBTORS

                           Plaintiff,

    BDCM OPPORTUNITY FUND II, LP, BLACK
    DIAMOND CLO 2005-1 LTD., and SPECTRUM
    INVESTMENT PARTNERS, L.P.,
                                                              Adv. Proc. No. 13-50530 (CSS)
                           Intervenors,

                               v.

    YUCAIPA AMERICAN ALLIANCE FUND I,
    L.P., and YUCAIPA AMERICAN ALLIANCE
    (PARALLEL) FUND I, L.P.,

                           Defendants.




1
 The Debtors in these cases, along with the federal tax identification number (or Canadian business number where
applicable) for each of the Debtors, are: ASHINC Corporation (f/k/a Allied Systems Holdings, Inc.) (58- 0360550);
AAINC Corporation (f/k/a Allied Automotive Group, Inc.) (XX-XXXXXXX); AFBLLC LLC (f/k/a Allied Freight
Broker LLC) (XX-XXXXXXX); ASCCO (Canada) Company (f/k/a Allied Systems (Canada) Company) (90- 0169283);
ASLTD L.P. (f/k/a Allied Systems, Ltd. (L.P.) (XX-XXXXXXX); AXALLC LLC (f/k/a Axis Areta, LLC) (45 5215545);
AXCCO Canada Company (f/k/a Axis Canada Company) (875688228); AXGINC Corporation (f/k/a Axis Group,
Inc.) (XX-XXXXXXX); Commercial Carriers, Inc. (XX-XXXXXXX); CTSINC Corporation (f/k/a CT Services, Inc.) (38
2918187); CTLLC LLC (f/k/a Cordin Transport LLC) (XX-XXXXXXX); F.J. Boutell Driveway LLC (XX-XXXXXXX);
GACS Incorporated (XX-XXXXXXX); Logistic Systems, LLC (XX-XXXXXXX); Logistic Technology, LLC (XX-XXXXXXX);
QAT, Inc. (XX-XXXXXXX); RMX LLC (XX-XXXXXXX); Transport Support LLC (XX-XXXXXXX); and Terminal Services
LLC (XX-XXXXXXX).



                                                       1
Case 1:21-cv-01060-UNA Document 1-6 Filed 07/23/21 Page 2 of 11 PageID #: 198



    CATHERINE E. YOUNGMAN, LITIGATION
    TRUSTEE FOR ASHINC CORPORATION, ET
    AL., AS SUCCESSOR TO BDCM
    OPPORTUNITY FUND II, LP, BLACK
    DIAMOND CLO 2005-1 LTD., SPECTRUM
    INVESTMENT PARTNERS, L.P., BLACK
    DIAMOND COMMERCIAL FINANCE, L.L.C.,
    as co-administrative agent, and SPECTRUM
    COMMERCIAL FINANCE LLC, as co-
    administrative agent,
                                                                    Adv. Proc. No. 14-50971 (CSS)
                               Plaintiff,

                                   v.

    YUCAIPA AMERICAN ALLIANCE FUND I,
    L.P., and YUCAIPA AMERICAN ALLIANCE                             [Related to Adv. Proc. No. 14-50971(CSS)
    (PARALLEL) FUND I, L.P.,                                        Dkt. Nos.: 563, 564, 566, 574 and 579]
                               Defendants.



            NOTICE OF COMPLETION OF BRIEFING IN BANKRUPTCY COURT
                       AND REQUEST FOR TRANSMITTAL TO
              THE DISTRICT COURT FOR THE DISTRICT OF DELAWARE

           PLEASE TAKE NOTICE that briefing concerning the Defendants Yucaipa American

Alliance Fund I, L.P. and Yucaipa American Alliance (Parallel) Fund I, L.P.’s Objection to the

Bankruptcy Court’s May 4, 2021 Summary Judgment Opinion and Order [Federal Rule of

Bankruptcy Procedure 9033] [Adv. Dkt. No. 566] (“Objection”), filed by Defendants Yucaipa

American Alliance Fund I, L.P. and Yucaipa American Alliance (Parallel) Fund I, L.P.

(collectively, “Defendants”) on May 18, 2021, is now complete and ready for consideration by the

United States District Court for the District of Delaware (the “District Court”).2 Pleadings relevant

to the Objection are as follows:



2
    Defendants intend to move the District Court to submit additional briefing in relation to the Objection.



                                                             2
Case 1:21-cv-01060-UNA Document 1-6 Filed 07/23/21 Page 3 of 11 PageID #: 199




 Adv. Pro. No. 14-50971    Date Filed      Document
 Docket No.
 563                       05/04/21        Opinion
 564                       05/04/21        Order
 566                       05/18/21        Defendants Yucaipa American Alliance Fund I, L.P. and
                                           Yucaipa American Alliance (Parallel) Fund I, L.P.’s
                                           Objection to the Bankruptcy Court’s May 4, 2021
                                           Summary Judgment Opinion and Order [Federal Rule of
                                           Bankruptcy Procedure 9033]
 574                       06/22/21        Litigation Trustee’s Memorandum in Response to: (1)
                                           Yucaipa’s Objections to Summary Judgment Opinion and
                                           Order, Entry of Judgment, and Proposed Form of
                                           Judgment, and (2) Questions from the Court filed by
                                           Catherine E. Youngman
 576                       06/22/21        Defendants Yucaipa American Alliance Fund I L.P. and
                                           Yucaipa American Alliance (Parallel) Fund I, L.P.'s Reply
                                           in Further Support of Its Objections to the Entry of
                                           Judgment
 579                       06/23/21        Judgment




       PLEASE TAKE FURTHER NOTICE that the subject of the requested transmittal to the

District Court is that portion of the Order contained in the first Paragraph 2 thereof granting

summary judgment in favor of the Plaintiff and against Defendants in Adversary Proceeding No.

14-50971 on the non-core “Lender Claim 2 (Breach of Contract).” In relation thereto, and pursuant

to Federal Rule of Bankruptcy Procedure 9033(b), in addition to the transmission of the above

referenced Opinion (containing the Court’s Findings of Fact and Conclusions of Law), Order,

Objection, Response and Judgment, Defendants’ request that the Clerk prepare and transmit to the

District Court a transcription of the following record, consisting of the relevant filings in Adversary

Proceeding No. 14-50971:




                                                  3
Case 1:21-cv-01060-UNA Document 1-6 Filed 07/23/21 Page 4 of 11 PageID #: 200


Adv. Pro. No. 14-50971   Date Filed   Document
Docket No.
1                        11/19/14     Complaint for (I) Equitable Subordination, (II) Breach of
                                      Contract, (III) Breach of the Implied Duty of Good Faith
                                      and Fair Dealing, and (IV) Tortious Interference with
                                      Contract (REDACTED) by BDCM Opportunity Fund, II,
                                      LP, Black Diamond CLO 2005-1 Ltd., Spectrum
                                      Investment Partners, L.P., Black Diamond Commercial
                                      Finance, L.L.C., as Co-Administrative Agent, Spectrum
                                      Commercial Finance LLC, as Co-Administrative Agent
                                      against Yucaipa American Alliance Fund I, L.P., Yucaipa
                                      American Alliance (Parallel) Fund I, L.P., Yucaipa
                                      American Alliance Fund II, L.P., Yucaipa American
                                      Alliance (Parallel) Fund II, L.P., Ronald Burkle, Jos
                                      Opdeweegh, Derex Walker, Jeff Pelletier, Ira Tochner,
                                      Joseph Tomczak
19                       02/19/15     Answer to Complaint, Counterclaim by Ronald Burkle, Jos
                                      Opdeweegh, Jeff Pelletier, Ira Tochner, Joseph Tomczak,
                                      Derex Walker, Yucaipa American Alliance (Parallel) Fund
                                      I, L.P., Yucaipa American Alliance (Parallel) Fund II, L.P.,
                                      Yucaipa American Alliance Fund I, L.P., Yucaipa
                                      American Alliance Fund II, L.P. against BDCM
                                      Opportunity Fund, II, LP, Black Diamond CLO 2005-1
                                      Ltd., Black Diamond Commercial Finance, L.L.C., as Co-
                                      Administrative Agent, Spectrum Commercial Finance
                                      LLC, as Co-Administrative Agent, Spectrum Investment
                                      Partners, L.P. Filed by Ronald Burkle, Jos Opdeweegh, Jeff
                                      Pelletier, Ira Tochner, Joseph Tomczak, Derex Walker,
                                      Yucaipa American Alliance (Parallel) Fund I, L.P.,
                                      Yucaipa American Alliance (Parallel) Fund II, L.P.,
                                      Yucaipa American Alliance Fund I, L.P., Yucaipa
                                      American Alliance Fund II, L.P.
33                       03/12/15     [SEALED] Answer to Complaint Counterclaim by Ronald
                                      Burkle, Jos Opdeweegh, Jeff Pelletier, Ira Tochner, Joseph
                                      Tomczak, Derex Walker, Yucaipa American Alliance
                                      (Parallel) Fund I, L.P., Yucaipa American Alliance
                                      (Parallel) Fund II, L.P., Yucaipa American Alliance Fund I,
                                      L.P., Yucaipa American Alliance Fund II, L.P. against
                                      BDCM Opportunity Fund, II, LP, Black Diamond CLO
                                      2005-1 Ltd., Black Diamond Commercial Finance, L.L.C.,
                                      as Co-Administrative Agent, Spectrum Commercial
                                      Finance LLC, as Co-Administrative Agent, Spectrum
                                      Investment Partners, L.P. Filed by Ronald Burkle, Jos
                                      Opdeweegh, Jeff Pelletier, Ira Tochner, Joseph Tomczak,
                                      Derex Walker, Yucaipa American Alliance (Parallel) Fund
                                      I, L.P., Yucaipa American Alliance (Parallel) Fund II, L.P.,
                                      Yucaipa American Alliance Fund I, L.P., Yucaipa
                                      American Alliance Fund II, L.P.
41                       03/18/15     Motion to Dismiss Count Motion to Dismiss Yucaipa's
                                      Counterclaim for Equitable Subordination Filed by BDCM
                                      Opportunity Fund, II, LP, Black Diamond CLO 2005-1
                                      Ltd., Black Diamond Commercial Finance, L.L.C., as Co-



                                             4
Case 1:21-cv-01060-UNA Document 1-6 Filed 07/23/21 Page 5 of 11 PageID #: 201


Adv. Pro. No. 14-50971   Date Filed   Document
Docket No.
                                      Administrative Agent, Spectrum Commercial Finance
                                      LLC, as Co-Administrative Agent, Spectrum Investment
                                      Partners, L.P.
56                       04/07/15     Opposition to Black Diamond and Spectrum's Motion to
                                      Dismiss Yucaipa's Counterclaim for Equitable
                                      Subordination by Ronald Burkle, Jos Opdeweegh, Jeff
                                      Pelletier, Ira Tochner, Joseph Tomczak, Derex Walker,
                                      Yucaipa American Alliance (Parallel) Fund I, L.P.,
                                      Yucaipa American Alliance (Parallel) Fund II, L.P.,
                                      Yucaipa American Alliance Fund I, L.P., Yucaipa
                                      American Alliance Fund II, L.P.

65                       05/01/15     Reply Brief in Further Support of Motion to Dismiss
                                      Yucaipa's Counterclaim for Equitable Subordination Filed
                                      by BDCM Opportunity Fund, II, LP, Black Diamond CLO
                                      2005-1 Ltd., Black Diamond Commercial Finance, L.L.C.,
                                      as Co-Administrative Agent, Spectrum Commercial
                                      Finance LLC, as Co-Administrative Agent, Spectrum
                                      Investment Partners, L.P.
70                       05/18/15     Agreed Order
82                       08/21/15     Opinion
83                       08/21/15     Order Granting Plaintiff's Motion to Dismiss Yucaipa's
                                      Counterclaim for Equitable Subordination
89                       09/04/15     Notice of Interlocutory Appeal. (15-MC-232). Appellants-
                                      Defendants Yucaipa American Alliance Fund I, L.P. and
                                      Yucaipa American Alliance (Parallel) Fund I, L.P.'s Notice
                                      of Appeal.
90                       09/04/15     Motion for Leave. (15-MC-232). Appellants-Defendants
                                      Yucaipa American Alliance Fund I, L.P. and Yucaipa
                                      American Alliance (Parallel) Fund I, L.P.'s Motion for
                                      Leave to Appeal
91                       09/04/15     Brief. (15-MC-232). Appellants-Defendants Yucaipa
                                      American Alliance Fund I, L.P. and Yucaipa American
                                      Alliance (Parallel) Fund I, L.P.'s Memorandum of Law in
                                      Support of their Motion for Leave to Appeal
92                       09/04/15     Declaration of Kahn Scolnick in Support of Appellants-
                                      Defendants Yucaipa American Alliance Fund I, L.P. and
                                      Yucaipa American Alliance (Parallel) Fund I, L.P.'s
                                      Motion for Leave to Appeal
96                       09/08/15     Transmittal of Motion for Leave to Appeal. (15-MC-232).
                                      (including a courtesy copy of Notice of Interlocutory
                                      Appeal).
98                       11/16/15     Order (COPY OF ORDER FROM DISTRICT COURT)
                                      Denying Motion to Withdraw the Reference and Motion
                                      for Interlocutory Appeal.
119                      07/22/16     Motion to Compel - The Yucaipa Defendants' Motion to
                                      Compel the Production of Documents and Responses to
                                      Discovery Requests Filed by Jos Opdeweegh, Jeff Pelletier,
                                      Ira Tochner, Joseph Tomczak, Derex Walker, Yucaipa



                                             5
Case 1:21-cv-01060-UNA Document 1-6 Filed 07/23/21 Page 6 of 11 PageID #: 202


Adv. Pro. No. 14-50971   Date Filed   Document
Docket No.
                                      American Alliance (Parallel) Fund I, L.P., Yucaipa
                                      American Alliance Fund I, L.P..
136                      08/12/16     Memorandum of Law in Opposition to The Yucaipa
                                      Defendants' Motion to Compel and in Support of Their
                                      Cross-Motion to Strike Certain Affirmative Defenses Filed
                                      by BDCM Opportunity Fund, II, LP, Black Diamond CLO
                                      2005-1 Ltd., Black Diamond Commercial Finance, L.L.C.,
                                      as Co-Administrative Agent, Spectrum Commercial
                                      Finance LLC, as Co-Administrative Agent, Spectrum
                                      Investment Partners, L.P.
142                      08/22/16     [SEALED]Reply Brief in Support of the Yucaipa
                                      Defendants' Motion to Compel the Production of
                                      Documents and Responses to Discovery Requests Filed by
                                      Yucaipa American Alliance (Parallel) Fund I, L.P.,
                                      Yucaipa American Alliance Fund I, L.P..
144                      08/22/16     [SEALED] Declaration of Kahn Scolnick In Support of
                                      Yucaipa Defendants' Motion to Compel the Production of
                                      Documents and Reponses to Discovery Requests from
                                      Black Diamond and Spectrum Filed by Yucaipa American
                                      Alliance (Parallel) Fund I, L.P., Yucaipa American
                                      Alliance Fund I, L.P..
150                      08/29/16     [SEALED] Memorandum of Law /The Yucaipa
                                      Defendants' Opposition to Black Diamond & Spectrum's
                                      Cross-Motion to Strike Affirmative Defenses Filed by
                                      Yucaipa American Alliance (Parallel) Fund II, L.P.,
                                      Yucaipa American Alliance Fund I, L.P..
152                      08/29/16     [SEALED] Declaration of Kahn Scolnick in Support of
                                      The Yucaipa Defendants' Opposition to Black Diamond &
                                      Spectrum's Cross-Motion to Strike Affirmative Defenses
                                      Filed by Yucaipa American Alliance (Parallel) Fund I,
                                      L.P., Yucaipa American Alliance Fund I, L.P.
158                      09/08/16     Reply Black Diamond and Spectrum's Memorandum of
                                      Law in Support of Their Cross-Motion to Strike Certain
                                      Affirmative Defenses Filed by BDCM Opportunity Fund,
                                      II, LP, Black Diamond CLO 2005-1 Ltd., Spectrum
                                      Investment Partners, L.P.
190                      01/09/17     Hearing Held/Court Sign-In Sheet
192                      01/11/17     Transcript regarding Hearing Held 1/9/2017 RE: Oral
                                      Argument.
194                      01/18/17     Order DENYING the Motion to Compel the Production of
                                      Documents and Responses to Discovery Requests and
                                      GRANTING the Motion to Strike Certain Affirmative
                                      Defenses
196                      02/01/17     Notice of Interlocutory Appeal. Yucaipa American
                                      Alliance Fund I, L.P., and Yucaipa American Alliance
                                      (Parallel) Fund I, L.P., Ronald Burkle, Jos Opdeweegh,
                                      Derex Walker, Jeff Pelletier, Ira Tochner, and Joseph
                                      Tomczak's Notice of Appeal. Filed by Ronald Burkle, Jos
                                      Opdeweegh, Jeff Pelletier, Ira Tochner, Joseph Tomczak,



                                             6
Case 1:21-cv-01060-UNA Document 1-6 Filed 07/23/21 Page 7 of 11 PageID #: 203


Adv. Pro. No. 14-50971   Date Filed   Document
Docket No.
                                      Derex Walker, Yucaipa American Alliance (Parallel) Fund
                                      I, L.P., Yucaipa American Alliance Fund I, L.P.
197                      02/01/17     Motion for Leave - Yucaipa American Alliance Fund I,
                                      L.P., and Yucaipa American Alliance (Parallel) Fund I,
                                      L.P., Ronald Burkle, Jos Opdeweegh, Derex Walker, Jeff
                                      Pelletier, Ira Tochner, and Joseph Tomczak's Motion for
                                      Leave to Appeal Filed by Ronald Burkle, Jos Opdeweegh,
                                      Jeff Pelletier, Ira Tochner, Joseph Tomczak, Derex Walker,
                                      Yucaipa American Alliance (Parallel) Fund I, L.P.,
                                      Yucaipa American Alliance Fund I, L.P.
198                      02/01/17     Brief - Appellants-Defendants Yucaipa American Alliance
                                      Fund I, L.P., and Yucaipa American Alliance (Parallel)
                                      Fund I, L.P., Ronald Burkle, Jos Opdeweegh, Derex
                                      Walker, Jeff Pelletier, Ira Tochner, and Joseph Tomczak's
                                      Memorandum of Law in Support of Motion for Leave to
                                      Appeal Filed by Ronald Burkle, Jos Opdeweegh, Jeff
                                      Pelletier, Ira Tochner, Joseph Tomczak, Derex Walker,
                                      Yucaipa American Alliance (Parallel) Fund I, L.P.,
                                      Yucaipa American Alliance Fund I, L.P..
202                      02/15/17     Memorandum of Law // Appellees-Plaintiffs Black
                                      Diamond and Spectrum's Memorandum of Law in
                                      Opposition to Yucaipa's Motion for Leave to Appeal Filed
                                      by BDCM Opportunity Fund, II, LP, Black Diamond CLO
                                      2005-1 Ltd., Black Diamond Commercial Finance, L.L.C.,
                                      as Co-Administrative Agent, Spectrum Commercial
                                      Finance LLC, as Co-Administrative Agent, Spectrum
                                      Investment Partners, L.P.
211                      06/27/17     (COPY OF ORDER FROM DISTRICT COURT)
                                      Memorandum Order. (17-40)
452                      05/01/20     Letter to The Honorable Karen B. Owens Regarding
                                      Yucaipa Defendants Motions for Summary Judgment Filed
                                      by Ronald Burkle, Jos Opdeweegh, Jeff Pelletier, Ira
                                      Tochner, Joseph Tomczak, Derex Walker, Yucaipa
                                      American Alliance (Parallel) Fund I, L.P., Yucaipa
                                      American Alliance Fund I, L.P.
453                      05/01/20     Motion for Summary Judgment by Defendants Yucaipa
                                      American Alliance Fund I, L.P. and Yucaipa American
                                      Alliance (Parallel) Fund I, L.P.
454                      05/01/20     [SEALED] Brief - Memorandum of Points and Authorities
                                      in Support of Motion For Summary Judgment by
                                      Defendants Yucaipa American Alliance Fund I, L.P., and
                                      Yucaipa American Alliance (Parallel) Fund I, L.P. Filed by
                                      Yucaipa American Alliance (Parallel) Fund I, L.P.,
                                      Yucaipa American Alliance Fund I, L.P
455                      05/01/20     Motion For Summary Judgment by Ronald Burkle, Jos
                                      Opdeweegh, Derex Walker, Jeff Pelletier, and Ira Tochner
456                      05/01/20     [SEALED] Brief - Memorandum of Points and Authorities
                                      in Support of Motion For Summary Judgment by Ronald
                                      Burkle, Jos Opdeweegh, Derex Walker, Jeff Pelletier, and




                                             7
Case 1:21-cv-01060-UNA Document 1-6 Filed 07/23/21 Page 8 of 11 PageID #: 204


Adv. Pro. No. 14-50971   Date Filed   Document
Docket No.
                                      Ira Tochner Filed by Jos Opdeweegh, Jeff Pelletier, Ira
                                      Tochner, Joseph Tomczak, Derex Walker.
457                      05/01/20     [SEALED] Declaration of Kahn Scolnick in Support of
                                      Motion For Summary Judgment by Defendants Yucaipa
                                      American Alliance Fund I, L.P., Yucaipa American
                                      Alliance (Parallel) Fund I, L.P., Ronald Burkle, Jos
                                      Opdeweegh, Derex Walker, Jeff Pelletier, and Ira
                                      Tochner Filed by Jos Opdeweegh, Jeff Pelletier, Ira
                                      Tochner, Joseph Tomczak, Derex Walker, Yucaipa
                                      American Alliance (Parallel) Fund I, L.P., Yucaipa
                                      American Alliance Fund I, L.P.
458                      05/01/20     [SEALED] Declaration of Derex Walker in Support of
                                      Motion for Summary Judgment Filed by Jos Opdeweegh,
                                      Jeff Pelletier, Ira Tochner, Joseph Tomczak, Derex Walker,
                                      Yucaipa American Alliance (Parallel) Fund I, L.P.,
                                      Yucaipa American Alliance Fund I, L.P.
459                      05/01/20     [SEALED] Declaration of Ira Tochner in Support of
                                      Motion for Summary Judgment Filed by Ira Tochner,
                                      Joseph Tomczak, Derex Walker, Yucaipa American
                                      Alliance (Parallel) Fund I, L.P., Yucaipa American
                                      Alliance Fund I, L.P.
460                      05/01/20     [SEALED] Declaration of Jeff Pelletier in Support of
                                      Motion for Summary Judgment Filed by Jos Opdeweegh,
                                      Jeff Pelletier, Ira Tochner, Joseph Tomczak, Derex Walker,
                                      Yucaipa American Alliance (Parallel) Fund I, L.P.,
                                      Yucaipa American Alliance Fund I, L.P.
461                      05/01/20     [SEALED] Declaration of Jos Opdeweegh in Support of
                                      Motion for Summary Judgment Filed by Jos Opdeweegh,
                                      Jeff Pelletier, Ira Tochner, Joseph Tomczak, Derex Walker,
                                      Yucaipa American Alliance (Parallel) Fund I, L.P.,
                                      Yucaipa American Alliance Fund I, L.P.
462                      05/01/20     Litigation Trustee’s Motion for Partial Summary Judgment
463                      05/01/20     [SEALED] Memorandum of Law Litigation Trustee's
                                      Memorandum in Support of Motion for Partial Summary
                                      Judgment Filed by Catherine E. Youngman
464                      05/01/20     [SEALED] Declaration in Support of Motion for Partial
                                      Summary Judgment of Gila S. Singer Filed by Catherine E.
                                      Youngman.
479                      05/08/20     [SEALED] Declaration of Ronald Burkle in Support of
                                      Motion for Summary Judgment Filed by Jos Opdeweegh,
                                      Jeff Pelletier, Ira Tochner, Joseph Tomczak, Derex Walker,
                                      Yucaipa American Alliance (Parallel) Fund I, L.P.,
                                      Yucaipa American Alliance Fund I, L.P.
506                      08/21/20     [SEALED] Brief - Memorandum of Points and Authorities
                                      in Support of Motion For Summary Judgment by
                                      Defendants Yucaipa American Alliance Fund I, L.P., and
                                      Yucaipa American Alliance (Parallel) Fund I, L.P. Filed
                                      by Yucaipa American Alliance (Parallel) Fund I, L.P.,
                                      Yucaipa American Alliance Fund I, L.P.



                                             8
Case 1:21-cv-01060-UNA Document 1-6 Filed 07/23/21 Page 9 of 11 PageID #: 205


Adv. Pro. No. 14-50971   Date Filed   Document
Docket No.
508                      08/21/20     [SEALED] Brief - Memorandum of Points and Authorities
                                      in Support of Motion For Summary Judgment by Ronald
                                      Burkle, Jos Opdeweegh, Derex Walker, Jeff Pelletier, and
                                      Ira Tochner Filed by Jos Opdeweegh, Jeff Pelletier, Ira
                                      Tochner, Derex Walker.
510                      08/21/20     [SEALED] Brief - Opposition to the Litigation Trustee's
                                      Motion for Summary Judgment by Defendants Yucaipa
                                      American Alliance Fund I, L.P., Yucaipa American
                                      Alliance (Parallel) Fund I, L.P., Ronald Burkle, Ira
                                      Tochner, Derex Walker, Jos Opdeweegh, and Jeff
                                      Pelletier Filed by Jos Opdeweegh, Jeff Pelletier, Ira
                                      Tochner, Derex Walker, Yucaipa American Alliance
                                      (Parallel) Fund I, L.P., Yucaipa American Alliance Fund I,
                                      L.P.
511                      08/21/20     [SEALED] Declaration of Kahn Scolnick in Support of
                                      Yucaipa Defendants' Opposition to the Litigation Trustee's
                                      Motion for Summary Judgment Filed by Jos Opdeweegh,
                                      Jeff Pelletier, Ira Tochner, Derex Walker, Yucaipa
                                      American Alliance (Parallel) Fund I, L.P., Yucaipa
                                      American Alliance Fund I, L.P.
512                      08/21/20     [SEALED] Objection /Litigation Trustee's Opposition To
                                      The Motion For Summary Judgment By Ronald Burkle,
                                      Jos Opdeweegh, Derex Walker, Jeff Pelletier, And Ira
                                      Tochner Filed by Catherine E. Youngman
514                      08/21/20     [SEALED] Objection /Litigation Trustee's Opposition To
                                      The Motion For Summary Judgment By Defendants
                                      Yucaipa American Alliance Fund I, L.P., And Yucaipa
                                      American Alliance (Parallel) Fund I, L.P. Filed by
                                      Catherine E. Youngman
516                      08/21/20     Declaration in Support /Declaration Of Gila S. Singer In
                                      Support Of Litigation Trustee's Oppositions To The Motion
                                      For Summary Judgment By Defendants Yucaipa American
                                      Alliance Fund I, L.P., And Yucaipa American Alliance
                                      (Parallel) Fund I, L.P., And The Motion For Summary
                                      Judgment By Ronald Burkle, Jos Opdeweegh, Derex
                                      Walker, Jeff Pelletier, And Ira Tochner
535                      12/18/20     [SEALED]Memorandum of Law Litigation Trustees Reply
                                      Memorandum in Further Support of Motion for Summary
                                      Judgment Filed by Catherine E. Youngman
537                      12/18/20     [SEALED] Declaration of Gila S. Singer in Support of
                                      Litigation Trustees Reply Memorandum in Further Support
                                      of Motion for Partial Summary Judgment Filed by
                                      Catherine E. Youngman
539                      12/18/20     [SEALED] Declaration of Richard A. Ehrlich in Support of
                                      Litigation Trustees Reply Memorandum in Further Support
                                      of Motion for Partial Summary Judgment Filed by
                                      Catherine E. Youngman
541                      12/18/20     [SEALED] Declaration of Adam C. Harris in Support of
                                      Litigation Trustees Reply Memorandum in Further Support




                                             9
Case 1:21-cv-01060-UNA Document 1-6 Filed 07/23/21 Page 10 of 11 PageID #: 206


 Adv. Pro. No. 14-50971   Date Filed   Document
 Docket No.
                                       of Motion for Partial Summary Judgment Filed by
                                       Catherine E. Youngman
 543                      12/18/20     Declaration of Jeffrey A. Schaffer in Support of Litigation
                                       Trustee's Reply Memorandum in Further Support of
                                       Motion for Partial Summary Judgment Filed by Catherine
                                       E. Youngman
 544                      12/18/20     [SEALED] Reply in Support of Motion for Summary
                                       Judgment by Defendants Yucaipa American Alliance Fund
                                       I, L.P., and Yucaipa American Alliance (Parallel) Fund I,
                                       L.P. Filed by Yucaipa American Alliance (Parallel) Fund I,
                                       L.P., Yucaipa American Alliance Fund I, L.P.
 545                      12/18/20     [SEALED] Declaration of Maurice M. Suh in Further
                                       Support of Yucaipa Defendants' Motion for Summary
                                       Judgment Filed by Yucaipa American Alliance (Parallel)
                                       Fund I, L.P., Yucaipa American Alliance Fund I, L.P.
 556                      02/08/21     Letter to Chief Judge Sontchi regarding letter briefs
                                       addressing Maxus case Filed by Catherine E. Youngman
 558                      02/19/21     Letter to the Honorable Christopher S. Sontchi from Kahn
                                       Scolnick Regarding Applicability of In re Maxus Energy
                                       Corp. Filed by Yucaipa American Alliance (Parallel) Fund
                                       I, L.P., Yucaipa American Alliance Fund I, L.P.
 559                      02/19/21     Letter to Chief Judge Christopher S. Sontchi Filed by
                                       Catherine E. Youngman
 560                      02/23/21     Letter to the Honorable Christopher S. Sontchi Regarding
                                       Response to Litigation Trustee's Letter on Applicability of
                                       In re Maxus Energy Corp. Filed by Yucaipa American
                                       Alliance (Parallel) Fund I, L.P., Yucaipa American
                                       Alliance Fund I, L.P.




                                             10
Case 1:21-cv-01060-UNA Document 1-6 Filed 07/23/21 Page 11 of 11 PageID #: 207




 Dated: July 8, 2021               PACHULSKI STANG ZIEHL & JONES LLP

                                   /s/ Laura Davis Jones
                                   Laura Davis Jones (DE Bar No. 2436)
                                   David M. Bertenthal (CA Bar No. 167624)
                                   Peter J. Keane (DE Bar No. 5503)
                                   919 N. Market Street, 17th Floor
                                   P.O. Box 8705
                                   Wilmington, DE 19899-8705 (Courier 19801)
                                   Telephone: (302) 652-4100
                                   Fax: (302) 652-4400
                                   Email: ljones@pszjlaw.com
                                          dbertenthal@pszjlaw.com
                                          pkeane@pszjlaw.com

                                   -and-

                                   GLASER WEIL FINK HOWARD AVCHEN &
                                   SHAPIRO LLP
                                   Patricia L. Glaser (admitted pro hac vice)
                                   Gali Grant (admitted pro hac vice)
                                   Matthew P. Bernstein (admitted pro hac vice)
                                   10250 Constellation Blvd., 19th Floor
                                   Los Angeles, CA 90067
                                   Telephone: (310) 553-3000
                                   Fax: (310) 556-2920
                                   Email: pglaser@glaserweil.com
                                          ggrant@glaserweil.com
                                          mbernstein@glaserweil.com

                                   Counsel for Yucaipa




                                      11
